 Case 5:20-mj-00006-JCH Document 1-2 Filed 01/31/20 Page 1 of 19 Pageid#: 5




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                HARRISONBURG DIVISION

 IN THE MATTER OF THE SEARCH OF
 FBI EVIDENCE ITEM 8 – BLACK ZTE
 CELL PHONE
                                                             5:20-mj-00006
                                                   Case No. ____________________
 CURRENTLY LOCATED in the FBI
 Charlottesville Resident Agency Evidence
 Locker at 2211 Hydraulic Road, Suite 201,
 Charlottesville, Virginia 22901


                            AFFIDAVIT IN SUPPORT OF AN
                          APPLICATION UNDER RULE 41 FOR A
                           WARRANT TO SEARCH AND SEIZE

       I, Stephen Duenas, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a search warrant authorizing the examination of property—an electronic

device—which is currently in law enforcement possession, and the extraction from that property

of electronically stored information described in Attachment B.

       2.      I am an “investigative or law enforcement officer” of the United States within the

meaning of Section 2510(7) of Title 18, United States Code, and am empowered by law to conduct

investigations of, and to make arrests for, offenses in violation of Title 18 and Title 21, United

States Code. Specifically, I am a Special Agent with the Federal Bureau of Investigation (FBI) and

have been so employed since January 2000.

       3.      I have participated in numerous criminal investigations focused on firearms, armed

drug trafficking violations, criminal street gangs and kidnappings. I have investigated violations of

Title 18, United States Code, Section 1201 (Kidnapping), Title 18, United States Code, Section 1512
 Case 5:20-mj-00006-JCH Document 1-2 Filed 01/31/20 Page 2 of 19 Pageid#: 6




(Tampering with Witnesses), and Title 18 United States Code 924 (Weapons Offenses). I have

experience in the investigation, apprehension and prosecution of individuals involved in firearms

offenses, violent criminal offenses and kidnapping. I have also been trained on the use of cellular and

electronic devices to include performing forensic examinations on such devices.

       4.       The facts in this affidavit come from my personal observations, my training and

experience, social media accounts, as well as information obtained from other law enforcement officers

and in interviews with witnesses. This affidavit is intended to show merely that there is sufficient

probable cause for the requested warrant and does not set forth all of my knowledge about this matter.

       5.       Based on my training and experience and the facts as set forth in this affidavit, there is

probable cause to believe that multiple violations of Title 18, United States Code, Section 1201

(Kidnapping), Title 18, United States Code, Section 1512(k) (Conspiracy to Kill Witnesses), and Title

18, United States Code, Section 924(c) (brandishing firearm during commission of a crime of

violence), by the individuals listed herein. There is also probable cause to search the information

described in Attachment A for evidence of these crimes and contraband, or fruits of these crimes, as

described in Attachment B.


                 IDENTIFICATION OF THE DEVICE TO BE EXAMINED

       6.       The property to be searched is FBI Evidence Item 8 – Black ZTE Cell Phone,

hereinafter described as the Device, which is currently located in the FBI Charlottesville Resident

Agency evidence locker at 2211 Hydraulic Road, Suite 201, Charlottesville, VA, within the

Western District of Virginia. The applied-for warrant would authorize the forensic examination

of the Device for the purpose of identifying electronically stored data particularly described in

Attachment B.



                                                    2
 Case 5:20-mj-00006-JCH Document 1-2 Filed 01/31/20 Page 3 of 19 Pageid#: 7




                                      PROBABLE CAUSE

       7.      On July 29, 2018, shortly before 11:30 PM, Parents A and B, who are husband and

wife, were in their residence with their two daughters at                                , Dayton,

Virginia, which is located within the Western District of Virginia. The two daughters were ages

    years old and       months old, respectively, and were asleep in their rooms. Parents A and

B are of the           faith and live in a          community. At that time, Parent A and Parent

B observed a vehicle pull up to their home. Three subjects, two males and a female, approached

the home and were greeted by Parent A. When Parent A observed that one of the subjects

possessed a handgun, Parent A attempted to shut the door and prevent the subjects from entering

his home. The subjects, however, forced their way into the home.

       8.      Parent B observed this activity and grabbed the cordless phone, ran from the home,

and called 911 to report the home invasion.     A deputy with the Rockingham County Sheriff’s

Office (RCSO) was nearby and responded to the call. Upon arrival, the RCSO deputy made

contact with Parent B and obtained a brief explanation of what had taken place. Two of the subjects

were also out in the yard of the property when the RCSO deputy made contact with Parent B.

According to Parent B, she was too frightened to tell the RCSO deputy that these people were

involved in the offense fearing that they might shoot him.

       9.      Without knowing their involvement and believing them to be mere bystanders or

neighbors, the RCSO deputy requested that the two subjects transport Parent B to the nearby

Krossroads Kountry Store where she would be safe. The two subjects complied, and after dropping

Parent B off, fled the scene. The FBI has obtained footage from the RCSO deputy’s dashboard

camera, which contained portions depicting the two subjects. Upon review of that footage, the


                                                3
 Case 5:20-mj-00006-JCH Document 1-2 Filed 01/31/20 Page 4 of 19 Pageid#: 8




two subjects appear to be consistent with Valerie Hayes and Gary Reburn in build, physical

characteristics, and likeness.


       10.     After speaking with Parent B, the mother of the two potential abductees, law

enforcement subsequently obtained and reviewed security video from the Krossroads Kountry

Store on the night of July 29, 2018, where she had been dropped off by two of the subjects. The

video depicts a silver Mercedes Benz SUV.

       11.     The RCSO deputy then entered the home and safely retrieved the two daughters.

The RCSO deputy continued to search the home and found Parent A lying on the basement floor

with his wrists bound behind his back with zip ties. The RCSO deputy observed a male with a

handgun hiding under the stairs in the basement, pointing the gun at Parent A. The RCSO deputy

took this subject, later identified as Frank Amnott, into custody. Other law enforcement responded

to the scene and began a comprehensive investigation. Parents A and B confirmed that three

subjects were involved in the home invasion and that both of the males were armed with handguns.

Parent A was interviewed and advised that after the suspects entered the home, he was escorted by

both armed male suspects, to the basement. Once in the basement, the subjects ordered him to the

ground and bound his hands, with zip ties, behind his back. The second male suspect then went

upstairs. Parent A could hear movement upstairs and believed he could hear his oldest child

making a sound.

       12.     Soon after Frank Amnott was incarcerated in the Rockingham County Jail, law

enforcement reviewed the calls he had made from jail. Frank Amnott had contacted the phone

number 202-329-2792. An investigator with RCSO called that number and spoke with Jennifer

Amnott, who is Frank’s wife (Jennifer). She was evasive and told the RCSO investigator that she


                                                4
    Case 5:20-mj-00006-JCH Document 1-2 Filed 01/31/20 Page 5 of 19 Pageid#: 9




was in a location at which law enforcement could not get to her. According to the RCSO

investigator, Jennifer did not appear to be surprised that Frank had been arrested and she did not

seem to be surprised about the charges against Frank. 1

        13.    Interviews with family members of Frank and Jennifer Amnott revealed that the

Amnotts were living in Florida had been trying to conceive and adopt children but everything they

had attempted has failed. These family members have informed law enforcement that the Amnotts

were introduced to Valerie Hayes because Hayes could facilitate their locating and adopting a

baby.

        14.    In its investigation, the FBI has obtained and reviewed a copy of Jennifer Amnott’s

diary (the diary). The diary reveals, among other things, that Jennifer and Frank Amnott were

introduced to Valerie Hayes through a mutual friend. Valerie Hayes promised the Amnotts that

she could get them children. According to the diary, the Amnotts paid Valerie Hayes substantial

sums of money for adoptions of young children, none of which was successful. It also appears,

according to the diary, that Valerie Hayes at some point represented herself to the Amnotts as

working for British Intelligence Services and, as part of this employment, she claimed that she



1
  Frank Amnott was charged with Burglary at night to commit felony armed conspiracy a violation
of the Code of Virginia 18.2-22/18.2-89, (two counts), Use of a firearm in the commission of a
felony a violation of the Code of Virginia 18.2-53.1(six counts), Abduction by force, a violation
of the Code of Virginia 18.2-22/18.2-47(two counts), Attempted Robbery, a violation of the Code
of Virginia 18.2-26/ 18.2-58, Conspiracy to commit Robbery, a violation of the code of Virginia
18.2-22/18.2-58, Brandishing a Firearm, a violation of the Code of Virginia 18.2-482. He was
subsequently charged in the United States District Court for the Western District of Virginia on
three counts: (1) Conspiracy to Kill Witnesses, in violation of 18 U.S.C. § 1512(k); (2) Conspiracy
to Kidnap, in violation of 18 U.S.C. § 1201(c); and (3) Brandishing a Firearm During the
Commission of a Crime of Violence, in violation of 18 U.S.C. § 924(c). On December 11, 2019,
he pleaded guilty.



                                                5
Case 5:20-mj-00006-JCH Document 1-2 Filed 01/31/20 Page 6 of 19 Pageid#: 10




could somehow obtain access and provide children who had “nowhere to go” or who otherwise

were victims of abuse or neglect.

       15.     Search warrants were served to cellular phone carriers to identify the subjects

involved in the home invasion. The cellular phone carriers were able to provide text message

content from 202-370-7789, a cellular phone subscribed to Frank Amnott, and from 202-329-2792,

a cellular phone subscribed to Jennifer Amnott.

       16.     The search warrants revealed several different phone numbers exchanging text

messages over the course of several days preceding and including July 29, 2018, the day of the

attempted kidnapping. The phone numbers communicating with the group and their area codes,

and service providers are as follows:

               1-678-915-8829           Bandwidth.com       Area Code-Atlanta, GA
               1-202-231-9498           Verizon             Area Code-Washington D.C.
               1-443-750-1000           Verizon             Area Code-Maryland
               1-301-651-9613           Verizon             Area Code-Maryland
               1-240-750-5109           Verizon             Area Code-Maryland
               1-202-329-2792           Bandwidth.com       Area Code-Maryland
               1-202-329-2792           Verizon             Area Code-Maryland

       17.     Through various sources, the FBI has associated each of the following numbers

with the following individuals.

       18.     The phone number 240-750-5109 has been associated with Valerie Hayes through

numerous connections, to include that she has identified this as her phone number in sworn

deposition, the number is listed in her ex-husband’s phone as “Val,” and public databases and open

sources also link this number to her.

       19.     The phone number 301-651-9613 has been associated to Gary Blake Reburn

through various sources, including but not limited to the fact that the number is subscribed to by

                                                  6
Case 5:20-mj-00006-JCH Document 1-2 Filed 01/31/20 Page 7 of 19 Pageid#: 11




Gary Blake Reburn according to public databases; a Google search of his name includes his

biography, his photograph, and lists the number below; in the text messages obtained by the search

warrants, a text message from this number identifies as “Blake here.” Blake is Gary Reburn’s

middle name.

       20.      The phone number 202-329-2792 has been associated to Jennifer Amnott through

various sources, including but not limited to the fact Frank Amnott called this number on July 30,

2018 after his arrest; and that the RCSO investigator called the number the recipient identified

herself as Jennifer Amnott, and the number is listed as associated with Jennifer Amnott according

to public databases. Finally, this number is listed under the name “Jen Amnott” as the emergency

contact for Valerie Hayes on her passport.

       21.      A review of the text messages revealed a plot in which Valerie Hayes, Gary Reburn

(Hayes’ boyfriend), and Frank Amnott, Jennifer Amnott, and potentially others, agreed to

participate in a plot to travel from Maryland to Virginia to surveil families with small children, to

invade a home, and abduct the children, and that Hayes, Reburn, and Frank Amnott were the three

subjects that conducted the home invasion and attempted child abduction that was thwarted by the

RCSO on July 29, 2018 in Rockingham County, Virginia.

       22.      The text messages were being sent to and received by numerous phone numbers.

Upon review of over 1000 text messages that included Jennifer Amnott (Jennifer), Frank Amnott

(Frank), Hayes, and Reburn, as well as conversations between individual members of the group

revealed the following:

             a. Members of the group, to include Hayes, Frank, Reburn, and possibly others,

                conducted surveillance of families in the area, including a family other than that of

                Parent A and B, which had male children.
                                                  7
Case 5:20-mj-00006-JCH Document 1-2 Filed 01/31/20 Page 8 of 19 Pageid#: 12




        b. Members of the group considered getting clothes for the children in advance of the

           planned kidnapping. On July 22, 2018, Hayes sent a text message to Jennifer, “you

           may want to get some clothes for the little boy.” To which Jennifer replied that she

           was worried that “we won’t be getting our babies. . . maybe we can go shopping

           with the boy on Tuesday, and let him pick out something he likes too?”

        c. Members of the group named the children that they sought to abduct in advance.

           On July 22, 2018, Hayes sent a text message to Jennifer saying, “I can’t remember

           if I told you if you’re going to need to name him. To which Jennifer replied, “[Y]es,

           Frank chose Caleb Jesse. I am picking a second middle later. Thinking on it.”

           According to the text messages, another child was named “Ronan.” Later, on July

           25, 2018, Jennifer texted Frank, “Ask V if she thinks these would fit Caleb?

           They’re on clearance….”

        d. The group had been planning the abduction for days, and they wanted to attempt

           the abduction on July 28, 2018 or the early morning of July 29, 2018. On July 28,

           2018, Jennifer texted Frank, “So what are y’all going to do, when are you planning

           to attempt? Are you going to be there all day tomorrow? Have y’all had eyes on

           the kids.” Frank responded, “Been a long night. Can’t wait for it to be over.” Later

           that same day, on July 28, 2018, Hayes texted to Jennifer, “I am going to have to

           pull Blake into this as I need an extra set of hands and eyes . . .” and then that “Blake

           is willing and ready and I’m thinking we could leave at five if Frank is willing to

           go. . . . We would be back by midnight as we will go in take thirty minutes or so

           and go out.” Throughout July 28, 2018, the group continued to plan the kidnapping

           in the following texts: Jennifer texted Frank, “…. She needs you. But it would be
                                              8
    Case 5:20-mj-00006-JCH Document 1-2 Filed 01/31/20 Page 9 of 19 Pageid#: 13




               her, Blake, and you.” Hayes texted Jennifer, “If we go tonight . . . Three of us . . .

               We can get them. . . . Not one doubt in my mind or heart or faith.” A few hours

               later, Jennifer texted Frank, “Y’all getting close?” to which Frank replied “Closer.”

               Jennifer later told Frank, “I’m just terrified this is gonna be another there all night

               and come home empty handed.” Frank told her, “Have a solid plan for the morning

               and we will see you with everyone in the morning.”

            e. The morning of July 29, 2018, the group decided to delay the abduction attempt

               again. Frank texted Jennifer, “Changing up again” to which Jennifer replied,

               “What?! What now. Please please don’t’ tell me it’s delayed another day again.

               We can’t keep doing this.” Frank then replied, “Still today.” Jennifer responded,

               “Just make sure you come home. And please bring our son.” Hayes texted Jennifer,

               “we need to go after dark but when they are awake.”

            f. On the morning of July 29, 2018, it appears from the text message that an additional

               co-conspirator with an alias “Bjorn Rassmussen” (Bjorn) joined the group

               messages and took the lead on surveillance. Bjorn was being assisted by another

               individual named “Wheeler” who apparently was using drones to conduct

               surveillance. Reburn texted the group “B[jorn] what’s going on. Any intel from

               wheeler and drone activity” and later that same night “We need Intel from you and

               wheeler. We are going in tonight . . . at dusk or just before. The same game plan

               as last night.” 2



2
       To date, law enforcement is still investigating the identities and the extent of the
involvement of “Bjorn” and “Wheeler.”

                                                 9
Case 5:20-mj-00006-JCH Document 1-2 Filed 01/31/20 Page 10 of 19 Pageid#: 14




        g. That same morning, the group sought to locate the church attended by the Parent A

           and B and broke into their residence while the family was at church to observe,

           among other things, the size of the children’s clothing and the layout of the house.

           Reburn texted the group, “Are we clear to go in the house?” Later, Reburn texted

           the group, “I just searched the house Ronan size shoes and clothes 3 rifels in the

           back sec[t]ion. . . 3 floor gutted Basement gutted 2nd floor storage 1sr floor kitchen

           bedrooms living area laundry.” Hayes texted Jennifer, who was in Maryland, “Gary

           and I went into the house as all are at church. . . . Ronans panties and dresses were

           there.”

        h. As night approached, the group requested any “intel” that Bjorn could provide from

           surveillance. Hayes texted the group, “Okay ready for intel ASAP please, sun is

           setting now. Everything you have then we will work with it.” Bjorn replied to the

           group: “Okay so only one couple at the big house. . . no one supposed to come by

           but still do quick. . . . Ronan and Juniper [whom law enforcement infers are the

           children of Parent A and B] are at the big house. Second house only three boys one

           of them caleb he maybe seven not eight. Calm and careful getting in there because

           have phone maybe call police. So very careful. Lady will be very compliant.”

           Reburn asked: “One phone or two.” Bjorn replied: “Think only one. Need both

           in sight right away. Want lights down curtain drawn as soon as possible nosey

           neighbor. Use front door so dog no bark like crazy. Maybe small rifle in back

           porch second house. . . .”




                                            10
Case 5:20-mj-00006-JCH Document 1-2 Filed 01/31/20 Page 11 of 19 Pageid#: 15




             i. As part of the plan, the group discussed the possibility of drugging the children to

                facilitate the abduction. Bjorn sent to the group, “Probably some things in small

                sewing room to blindfold and keep boys quiet after give sleepy medicine tablets.”

             j. Just before the home invasion around 11:30 pm on July 29, 2018, Jennifer checked

                in with Frank about the group’s status, sending a text that said, “Y’all heard

                anything yet?” Frank replied to Jennifer, “Have the info, getting ready to go. . . .

                around dark.” Later, Frank texted to Jennifer, “Love you. Shutting off.”

             k. Jennifer subsequently sent several frantic texts to Frank, none of which were

                returned because Frank Amnott had been arrested. Jennifer sent a text message to

                Bjorn [date/time], stating “Bjorn, please if you see this find a way to delete his

                fingerprints if you can . . .” On July 31, 2018, Jennifer also sent a text message to

                Hayes stating, “I literally don’t know what to do. . . . All I can think is I’m never

                seeing him again.” After a delay, Jennifer texted Valerie, “Boarded,” to which

                Valerie replied, “see you soon in Glasgow.”

       23.      In reviewing the text messages, agents noted that the conspirators used language

potentially indicating that the potential abductees were somehow related to Valerie Hayes or the

Amnotts. For example, they may refer to the children as “my” or “our” babies. Law enforcement

has confirmed that the children of Parent A and B are indeed their biological children.

       24.      A check of the Maryland Department of Motor Vehicles determined that, Gary

Blake Reburn, residing at 4408 Brookfield Drive, Kensington, MD 20895, is the registered title

holder of a silver 2011 Series 450 Mercedes Benz SUV, with Maryland License Plate 4DJ-7716.

Reburn, as noted above, is the same individual associated with one of the phone numbers (301)



                                                 11
Case 5:20-mj-00006-JCH Document 1-2 Filed 01/31/20 Page 12 of 19 Pageid#: 16




651-9613 and is the boyfriend of Valerie Hayes, who is associated with one of the other phone

numbers.

       25.     In addition to the text messages, law enforcement obtained additional evidence

corroborating that the conspirators conducted surveillance of families in the area with intent to

abduct children. Several individuals reported seeing a silver Mercedes Benz SUV around Dayton,

Virginia with Maryland license plates on during the days prior to July 29, 2018. More specifically,

in the days prior to the attempted abductions, there were seven separate complainants that recalled

seeing the Mercedes or a silver SUV with Maryland license plates. Two complainants reported

that they had seen the Mercedes at Parent A and B’s residence on July 29, 2018, the day of the

home invasion and attempted abduction. One complainant reported the vehicle was parked in the

yard between 10:30 and 11:00 AM. The other complainant reported seeing the Mercedes in that

driveway at about 11:15 AM and a man and woman were observed standing on the porch. 3

       26.     In the days prior to the attempted abductions, another complainant reported seeing

two men and a woman in this car and one of the men described appeared to be Frank Amnott.

Another complainant reported seeing a male and female occupant in the vehicle doing something

on cell phones. The vehicle was observed at local businesses and residences in areas that appeared

suspicious to the people that live in this area. In many cases limited or no description of the vehicle

occupants was provided.




3
    Notably, the text messages – as outlined above – reveal that the conspirators sought to break
into Parent A and B’s residence while they were at church as a step in their plot. The observation
by these complainants corroborate those text messages, as the date and time of these observations
of the conspirators’ vehicle are consistent with when Parents A and B would be expected to be at
church, that is, 10:30 to 11:15 am on a Sunday morning.


                                                  12
Case 5:20-mj-00006-JCH Document 1-2 Filed 01/31/20 Page 13 of 19 Pageid#: 17




       27.     Further investigation revealed that, months prior, on March 5, 2018, the RCSO

received another report of a suspicious vehicle in the area. The reporting individual stated that a

suspicious black Ford F150 pickup was observed at her father’s residence. The RCSO made

contact with the female driver, who was identified as Valerie Burns Hayes from a Maryland

Operator's License and she was cited for driving on a suspended license. Valerie Burns Hayes has

an alias of Valerie Perfect Hayes.

       28.     Law enforcement currently knows no connection or legitimate reason as to why

Frank Amnott, Gary Reburn, or Valerie Hayes would be present in a small Mennonite community

in Dayton, Virginia located in Rockingham County, Virginia. At the time of the attempted

abduction, Frank Amnott resided in Florida, and Gary Reburn and Valerie Hayes resided together

in Kensington, Maryland. Pursuant to court-authorized legal process, law enforcement obtained

cell-site location data for the phone numbers associated with Reburn, Hayes, and Frank Amnott.

Preliminary analysis confirms that those phones were located in and around the

Harrisonburg/Rockingham County region of Virginia.

       29.     As part of its investigation, the FBI sought to review the publicly viewable

Facebook account of Valerie Hayes, which contains statements and photos that she is currently

residing in England with Gary Reburn. According to the United States Customs and Border

Protection Agency, Hayes traveled to England from the United States on August 7, 2018 with Gary

Reburn, Jonathan Dawson, (her ex-husband), and her minor children. On August 1, 2018, Jennifer

Amnott traveled from the United States to Ireland. She provided conflicting statements to Ireland

immigration officials that resulted in her being denied entry into Ireland. According to the most

recent information obtained by the FBI, she returned to the United States and then flew to Iceland.

Hayes, Reburn, and Jennifer Amnott are all United States citizens, and this travel is suspected to
                                                13
Case 5:20-mj-00006-JCH Document 1-2 Filed 01/31/20 Page 14 of 19 Pageid#: 18




be an attempt to flee law enforcement authorities after Frank Amnott’s arrest during the attempted

abductions of July 29, 2018.

       30.     Valerie Bums Hayes has an alias of Valerie Perfect Hayes. The investigation to date

has revealed that Witness-1 (W-l) is the ex-husband of Hayes, and the biological father of two

children with Hayes. On November 16, 2018, agents of the Federal Bureau of Investigation

interviewed W-l and learned that W-l was with Reburn and Hayes in the days leading up to, and

including, their flight from the United States. W-l told agents of the FBI that, before leaving the

country, Reburn put his Silver Mercedes Benz SUV in storage at a self-storage facility off of

Cherry Lane in Laurel, Maryland. Subsequent investigation confirmed that in fact there is a private

storage facility in that location, more specifically, Cube Smart Self Storage, located at, 8704

Cherry Lane Laurel, Maryland.

       31.     Agents of the FBI made contact with a representative of Cube Smart Self-

Storage, and that representative confirmed that Reburn was a customer of Cube Smart Self-Storage

and that he contracted with them for one (1) parking space, in which there was parked a silver

Mercedes Benz SUV.

       32.     On November 28, 2018, Reburn, Perfect, and Jennifer Amnott were arrested in

Glasgow, Scotland and are pending extradition. On November 30, 2018, a representative of Cube

Smart Self-Storage informed the FBI that someone was present at their location and was seeking

to take the aforementioned silver Mercedes Benz SUV. The representative contacted the local law

enforcement authorities, that is, the Prince George’s County Police Department, who arrived on

the scene. Soon thereafter, agents from the FBI Baltimore Field Office responded to the Cube

Smart located, at 8704 Cherry Lane, Laurel, MD.



                                                14
Case 5:20-mj-00006-JCH Document 1-2 Filed 01/31/20 Page 15 of 19 Pageid#: 19




       33.     Upon arrival, the silver Mercedes Benz SUV was attached to a tow truck inside the

Cube Smart fenced property. Through discussions with Cpl. Robert Frost of the Prince George’s

Police Department, the vehicle was initially located in the facility and the tow company was

contacted. The vehicle was then towed to the FBI Baltimore Field Office located at 2600 Lord

Baltimore Drive, Windsor Mill, MD. FBI agents escorted the vehicle to this location where the

vehicle remains to date in a secure location.

       33.     On December 7, 2018, a search warrant was issued by the United States District

Court, District of Maryland authorizing the search of a silver 2011 Series 450 Mercedes Benz

SUV, Maryland License Plate 4DJ-7716, vehicle identification number 4JGBF7BE6BA713857.

Further, identified as the vehicle as outlined above. During the execution of this search, FBI

Evidence Item 8 – Black ZTE Cell Phone (the Device) was seized and is currently in the lawful

possession of the FBI. Therefore, while the FBI might already have all necessary authority to

examine the Device, I seek this additional warrant out of an abundance of caution to be certain that

an examination of the Device will comply with the Fourth Amendment and other applicable laws.

       34.     The Device is currently in storage at the FBI Charlottesville Resident Agency, 2211

Hydraulic Road, Suite 201, Charlottesville, Va. in an evidence locker. In my training and

experience, I know that the Device has been stored in a manner in which its contents are, to the

extent material to this investigation, in substantially the same state as they were when the Device

first came into the possession of the FBI.

                                     TECHNICAL TERMS


       36.     Based on my training and experience, I use the following technical terms to convey

the following meanings:


                                                15
Case 5:20-mj-00006-JCH Document 1-2 Filed 01/31/20 Page 16 of 19 Pageid#: 20




                a. Wireless telephone:    A wireless telephone (or mobile telephone, or cellular

                   telephone) is a handheld wireless device used for voice and data communication

                   through radio signals.    These telephones send signals through networks of

                   transmitter/receivers, enabling communication with other wireless telephones or

                   traditional “land line” telephones. A wireless telephone usually contains a “call

                   log,” which records the telephone number, date, and time of calls made to and from

                   the phone. In addition to enabling voice communications, wireless telephones offer

                   a broad range of capabilities. These capabilities include: storing names and phone

                   numbers in electronic “address books;” sending, receiving, and storing text

                   messages and e-mail; taking, sending, receiving, and storing still photographs and

                   moving video; storing and playing back audio files; storing dates, appointments,

                   and other information on personal calendars; and accessing and downloading

                   information from the Internet.    Wireless telephones may also include global

                   positioning system (“GPS”) technology for determining the location of the device.

          37.      Based on my training, experience, and research, and from consulting the

manufacturer’s advertisements and product technical specifications available online at

https://www.zteusa.com/catalog/product/view, I know similar ZTE devices have capabilities that

allow it to serve as a wireless telephone, digital camera, portable media player, GPS navigation

device, and PDA. In my training and experience, examining data stored on devices of this type

can uncover, among other things, evidence that reveals or suggests who possessed or used the

device.




                                                    16
Case 5:20-mj-00006-JCH Document 1-2 Filed 01/31/20 Page 17 of 19 Pageid#: 21




                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       38.      Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can sometimes

be recovered with forensics tools.

       39.      There is probable cause to believe that things that were once stored on the Device

may still be stored there, for at least the following reasons:

             a. Based on my knowledge, training, and experience, I know that computer files or

                remnants of such files can be recovered months or even years after they have been

                downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic

                files downloaded to a storage medium can be stored for years at little or no cost.

                Even when files have been deleted, they can be recovered months or years later

                using forensic tools. This is so because when a person “deletes” a file on a

                computer, the data contained in the file does not actually disappear; rather, that data

                remains on the storage medium until it is overwritten by new data.

             b. Therefore, deleted files, or remnants of deleted files, may reside in free space or

                slack space—that is, in space on the storage medium that is not currently being used

                by an active file—for long periods of time before they are overwritten. In addition,

                a computer’s operating system may also keep a record of deleted data in a “swap”

                or “recovery” file.

             c. Wholly apart from user-generated files, computer storage media—in particular,

                computers’ internal hard drives—contain electronic evidence of how a computer

                has been used, what it has been used for, and who has used it. To give a few
                                                  17
Case 5:20-mj-00006-JCH Document 1-2 Filed 01/31/20 Page 18 of 19 Pageid#: 22




                examples, this forensic evidence can take the form of operating system

                configurations, artifacts from operating system or application operation, file system

                data structures, and virtual memory “swap” or paging files. Computer users

                typically do not erase or delete this evidence, because special software is typically

                required for that task. However, it is technically possible to delete this information.

             d. Similarly, files that have been viewed via the Internet are sometimes automatically

                downloaded into a temporary Internet directory or “cache.”

       40.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct evidence

of the crimes described on the warrant, but also forensic evidence that establishes how the Device

was used, the purpose of its use, who used it, and when. There is probable cause to believe that

this forensic electronic evidence might be on the Device because:

             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file).

       41.      Nature of examination.       Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the device consistent

with the warrant. The examination may require authorities to employ techniques, including but

not limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.

       42.      Manner of execution. Because this warrant seeks only permission to examine a

device already in law enforcement’s possession, the execution of this warrant does not involve the



                                                  18
Case 5:20-mj-00006-JCH Document 1-2 Filed 01/31/20 Page 19 of 19 Pageid#: 23




physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the Court

to authorize execution of the warrant at any time in the day or night.


                                          CONCLUSION


       43.      I submit that this affidavit supports probable cause for a search warrant authorizing

the examination of the Device described in Attachment A to seek the items described in

Attachment B.


                                              OATH
The information in this affidavit is true to the best of my knowledge and belief.
                                              Respectfully submitted,
                                              s/Stephen J. Duenas
                                              Stephen J. Duenas, Special Agent
                                              Federal Bureau of Investigation


Received by reliable electronic means and sworn and attested to by telephone on
     31st day of ________________
this ______       January         2020.


                                              ___________________________________
                                              ____
                                                ____
                                                __ ____
                                                     ______________
                                                      _           ___
                                                                    ____
                                                                     _ _____
                                                                         ____
                                                                         __ ______
                                              JOEL
                                              JO
                                               OEL C. HOPPE
                                              UNITED STATES MAGISTRATE JUDGE   JUD




                                                 19
